Citation Nr: 0121323	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969.  He died in May 2000.  The appellant is the 
custodian of his children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in May 2000, at age 51, due to cancer of 
the brain.

3.  At the time of death, the veteran was not service 
connected for any disabilities.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  A disability of service origin did not contribute 
substantially and materially to the cause of the veteran's 
death.  38 C.F.R. § 3.312(c) (2000).

2.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's brain cancer was a 
consequence of his active service in Vietnam.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and had a disease listed at 38 C.F.R. § 3.309(e) (2000) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2000).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. § 3.307(a)(6) (2000).  Secondly, the 
veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) (2000).  The diseases 
associated with exposure to certain herbicide agents include 
chloracne or other acneform disease, consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.

If the veteran was not medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy evidence of incurrence of aggravation of a disease or 
injury in service.  See McCartt v. West, 12 Vet. App. 164 
(1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As an initial matter, the Board notes that, on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.

The Board has reviewed the appellant's claim in light of the 
new Act, and concludes that the RO essentially complied with 
the new notification and assistance requirements at the time 
the appellant's claim was filed.  By letter, rating decision 
and statement of the case, the appellant was advised of the 
additional evidence required to substantiate her claim.  The 
appellant responded that she had no additional evidence and 
argument, therefore curing (or rendering harmless) any 
notification omission by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised 
an argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination or 
opinion when necessary to make a decision on the claim.  
However, the Veterans Claims Assistance Act also provides 
that there is no obligation to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, an examination is 
impossible because the veteran is deceased.  The Board also 
finds that a medical opinion is unnecessary because the 
record contains sufficient medical evidence to make a 
decision on the claim.  Therefore, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.

In relation to the present appeal, the veteran's DD 214 
(Report of Transfer or Discharge) confirms that he served in 
Vietnam.  However, his service medical and personnel records 
contain no findings or diagnoses related to brain cancer or 
any verification of exposure to herbicides.  

VA hospital records show that the veteran presented in 
January 1999 due to seizures and left-sided weakness.  An MRI 
identified a brain tumor and the veteran underwent a right 
frontal craniotomy for glioblastoma multiform in February 
1999.  He then received radiation and chemotherapy.  In 
August 1999, the veteran was hospitalized with an epidural 
hematoma and underwent a burr hole evacuation. 

In October 1999, a new right parietal lesion was identified 
and the veteran had increased seizures on the left.  In 
December 1999, the veteran underwent another craniotomy for 
resection of the tumor.  The veteran was discharged to a 
nursing home the following month and was cared for until his 
death.  The veteran died in May 2000.  The Certificate of 
Death identified the cause of death as cancer of the brain.

During a VA examination in May 1999, the veteran was 
diagnosed with right cerebral brain tumor resection, seizure 
disorder secondary to brain tumor, and frontal 
network/attentional dysfunction secondary to brain tumor.  
The examiner offered no opinion as to the etiology of the 
brain tumor.

In February 1999, the veteran submitted a claim of 
entitlement to service connection for brain cancer, Agent 
Orange exposure, and seizure disorder.  He reported that his 
seizures and brain cancer began in January and February 1999.  
He reported no prior treatment and no treatment in service.  
The veteran's claims were denied by a February 2000 rating 
decision.

In August 2000, the appellant claimed that the veteran's 
brain cancer was due to his service in Vietnam.  She stated 
that she had been in a relationship with the veteran since 
1986 and that he was diagnosed with cancer in 1999.  In April 
2001, the RO, in compliance with the Veterans Claims 
Assistance Act, informed the appellant of the evidence 
necessary to substantiate her claim.  The appellant responded 
that she had no medical evidence to support her claim and 
discussed the veteran's deteriorating health in the last two 
years of his life. 

Based upon the above findings, the Board must conclude that a 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  The record 
shows that the veteran was diagnosed with brain cancer 
approximately 30 years after his discharge from active 
service.  Neither the veteran, before his death, nor the 
appellant, has alleged treatment or diagnosis prior to that 
date.  The Board recognizes that the appellant believes that 
the veteran's brain cancer was due to active service.  
However, as a layperson, she cannot provide the necessary 
proof of a medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Notably, the record contains no opinion 
from the VA examiner or the treating physicians that the 
veteran's cancer was in any way related to his period of 
active service.

In addition, as brain cancer is not presently a presumptive 
disease by regulation, service connection cannot be granted 
on that basis, nor can exposure to Agent Orange be presumed.  
Accordingly, the Board can find no basis under which to grant 
service connection for the cause of the veteran's death and 
the benefit sought on appeal is denied.

Finally, in order for the appellant to be entitled to 
educational assistance under Chapter 35, Title 38, United 
States Code, the veteran must, in pertinent part, have died 
of a service-connected disability, or the veteran must have 
had a service-connected disability which produced total 
disability permanent in nature and died while a disability 
was so evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 
1991); 38 C.F.R. § 21.3021(a)(2) (2000).  Since the veteran 
is not shown to have died of a service-connected disability 
and he was not in receipt of compensation for a total 
disability permanent in nature, it is apparent that the 
appellant does not satisfy the threshold requirements for 
educational assistance under Chapter 35, Title 38, United 
States Code, and her appeal for this benefit must be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

